Citation Nr: 1132653	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1964 and February 1970 to November 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, (RO).  

In April 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to TDIU in increased-rating claims when the issue of unemployability is raised by the record. Testimony elicited at the April 2011 hearing raised the issue of entitlement to TDIU as a result of the Veteran's service connected PTSD.  Thus, under Rice, the Board will assert jurisdiction over the issue of entitlement to TDIU and for the purpose of clarity has separately captioned that issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA compensatio examination to address the severity of his service connected PTSD in April 2006, and he testified at the hearing before the undersigned as to a worsening of his PTSD symptoms.  As such, the Board finds that in order to fulfill the duty to assist the Veteran, the Veteran must be afforded a VA psychiatric compensation examination to assess the current severity of his PTSD.  In order to address the issue of entitlement to TDIU, the VA examiner will also be requested to comment on whether the Veteran's service-connected PTSD renders him unemployable.  

The remand below will also request that any records from VA outpatient psychiatric treatment after January 2010 be obtained, as well as any reports from Vet Center treatment that may be available (bearing in mind that the record reflects that the response from the Denver Vet Center to a record request was that there were no records of treatment for the Veteran at this facility).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric outpatient treatment dated from January 2010 to the present and any reports from Vet Center treatment which may be available.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records, no records are located, the Veteran should be notified of the records that cannot be obtained, the efforts to obtain those records should be explained, and any further action that will be taken should be described. The Veteran must then be given an opportunity to respond.

2.  The Veteran should then be provided with a VA psychiatric compensation examination to determine the current extent of the impairment resulting from his service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should record pertinent complaints, symptoms, and clinical findings, and opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.  A complete rationale should be provided for any opinion expressed.  The examiner should also specifically comment as to whether PTSD results in the following: 

a)  Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or 

b)  Total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

3.  Thereafter, the claim for an increased rating for PTSD must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


